DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 02/26/2020 has been entered. Claims 1-3 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2005/0199220, supplied by Applicant on 06/04/2018 IDS) in view of SHOST (US 9,200,575, supplied by Applicant on 11/15/2017 IDS).
Regarding claim 1, OGISO discloses a variable combustion cylinder ratio control method for variably controlling a combustion cylinder ratio of an engine having a plurality of cylinders during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the method comprising: 
setting, to an integer greater than or equal to 1, a pattern ID (N) (m, 0034 line 10) that always (m is always equal to the number of successive combustions because it is the number of successive combustions, 0034 line 10) corresponds to a number of cylinders in which combustion is to be consecutively performed prior to deactivation of one cylinder of the cylinders or two consecutive cylinders of the cylinders (n, disclosed as arbitrary but only n = 1 and 2 are shown as examples, 0034 line 11 and Fig. 2); 
repeatedly performing combustion and cylinder deactivation according to a pattern and a firing order of the engine (0034 lines 9-12); and 
wherein the pattern ID (N) can be set to one of at least four different pattern IDs (N) (m is disclosed as arbitrary but m = 1, 2, 4 and 5 are shown in Fig. 2, i.e. four different values of m).
OGISO does not disclose changing the pattern ID (N) by one at a time to change the combustion cylinder ratio nor does the reference consider the effect of changes in pattern on noise, vibration and harshness. 
However, SHOST teaches changing firing fraction by one at a time (col. 7 line 64 to col. 8 line 2) to change the combustion cylinder ratio to mitigate undesirable noise, vibration and harshness concerns (col. 1 lines 33-36 and 47-49). Note that the pattern ID (N) of OGISO (m = 1, 2, 4 and 5) are each of a different firing fraction (i.e. 0.5, 0.67, 0.8, 0.83 respectively).

OGISO as modified currently teaches changing the pattern ID (N) by one at a time to change the combustion cylinder ratio.
Regarding claim 2, OGISO discloses a variable combustion cylinder ratio control method for variably controlling a combustion cylinder ratio of an engine during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the method comprising: 
when setting a variable N (m, 0034 line 10) to an integer greater than or equal to 1 (m is disclosed as arbitrary, 0034 lines 12-13, but Fig. 2 shows m = 1, 2, 4 and 5 as examples), repeatedly performing a cylinder deactivation in a pattern in which combustion is consecutively performed in a number of cylinders (m) that always (m is always equal to the number of successive combustions because it is the number of successive combustions, 0034 line 10) matches the variable N in the order of the cylinders entering a combustion stroke, and then subsequent one cylinder of the cylinders or two consecutive cylinders of the cylinders are deactivated (n, disclosed as arbitrary but Fig. 2 shows n = 1 and 2 as examples); and
wherein the value of the variable N (m) can be set to one of at least four different variables N (0034 line 10 discloses m to be arbitrary but Fig. 2 discloses m = 1, 2, 4 and 5, i.e. four different values).  
OGISO does not disclose changing the combustion cylinder ratio by changing the pattern such that the variable N is changed by one at a time, nor does the reference consider the effect of changes in pattern on noise, vibration and harshness.
However, SHOST teaches changing the combustion cylinder ratio by changing the firing fraction by one at a time (col. 7 line 64 to col. 8 line 2) to mitigate undesirable noise, vibration and harshness concerns (col. 1 lines 33-36 and 47-49). Note that the patterns corresponding to each variable of N of RAYL are each a different firing fraction (i.e. 0.5, 0.67, 0.75 respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the firing fraction (variable N) of OGISO by one at a time to change the 
OGISO as modified currently teaches changing the combustion cylinder ratio by changing the pattern such that the value of variable N is changed by one at a time.
Regarding claim 3, OGISO discloses a variable combustion cylinder ratio control device for variably controlling a combustion cylinder ratio of an engine during an intermittent deactivation operation, in which cylinder deactivation is intermittently performed, the control device comprising: 
one or more electronic control units (40) configured to: 
calculate (S102, Fig. 3), as a target combustion cylinder ratio, a combustion cylinder ratio (new output control patterns, 0044 lines 3-4) that is achievable by repeating cylinder deactivation at regular intervals (e.g. Fig. 2), wherein 
a subsequent deactivation interval (m 0034 line 10) corresponds to a number of a combustion cylinders (m) in a subsequent deactivation pattern (e.g. patterns of 50-, 67-, 80- and 83%, Fig. 2) that will be performed after a current cylinder deactivation pattern (those associated with previous target output, 0044 line 2), and wherein 
the one or more electronic control units is configured such that: 
when the target combustion cylinder ratio is the same as a current combustion cylinder ratio (YES at S104), the one or more electronic control units sets the subsequent deactivation interval to an interval at which the target combustion cylinder ratio can be achieved (S114, 0048), and 
when the target combustion cylinder ratio is not the same as the current combustion cylinder ratio (NO at S104), the one or more electronic control units always sets the subsequent deactivation interval to an interval at which the target combustion cylinder ratio can be achieved (S106, 0044 lines 1-3), wherein the one or more electronic control units can set the subsequent deactivation interval (“new output control patterns,” 0044 lines 2-3) to one of at least four different subsequent deactivation patterns (patterns of 50-, 67-, 80- and 83%, Fig. 2).
OGISO does not disclose always setting the subsequent deactivation interval closer, by an amount equivalent to only one cylinder, to an interval at which the target combustion cylinder ratio can be 
However, SHOST teaches changing the combustion cylinder ratio by changing the firing fraction by one at a time (col. 7 line 64 to col. 8 line 2) to mitigate undesirable noise, vibration and harshness concerns (col. 1 lines 33-36 and 47-49). Note that each output control pattern of OGISO (patterns of 50-, 67-, 80- and 83%, Fig. 2) corresponds to a different firing fraction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to always change the firing fraction (deactivation interval) of OGISO by one at a time as taught by SHOST to mitigate undesirable noise, vibration and harshness concerns.
OGISO as modified teaches when the target combustion cylinder ratio is not the same as the current combustion cylinder ratio, the one or-4-Application No. 15/813,875 more electronic control units always sets the subsequent deactivation interval closer, by an amount equivalent to only one cylinder, to an interval at which the target combustion cylinder ratio can be achieved from the interval at which the current combustion cylinder ratio is achieved.

Response to Arguments
The following remarks respond to Applicant’s arguments filed 02/26/2020.
Applicant’s arguments concerning the RAYL reference, see pgs. 6-7, have been fully considered but they are moot as the reference is not applied in the current rejections of the claims.
Applicant’s arguments concerning the SHOST reference failing to teach the limitation “sets the subsequent deactivation interval closer, by an amount equivalent to only one cylinder, to an interval at which the target combustion cylinder ratio” in claim 3, see penultimate paragraph on pg. 7, has been fully considered but is not persuasive. The cited passage in SHOST (col. 5 lines 12-23) does not appear related to the teaching of SHOST relied upon in the rejection. As stated in the rejection SHOST teaches changing the combustion cylinder ratio by changing the firing fraction by one at a time (col. 7 line 64 to col. 8 line 2) to mitigate undesirable noise, vibration and harshness concerns (col. 1 lines 33-36 and 47-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747